Case 8:19-cv-02883-WFJ-AEP Document 13 Filed 03/25/21 Page 1 of 6 PageID 360




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

SENQUE D. HEYWARD,

      Petitioner,

v.                                                Case No. 8:19-cv-2883-WFJ-AEP

SECRETARY, DEPARTMENT
OF CORRECTIONS,

      Respondent.
____________________________/

                                      ORDER

      Mr. Heyward, a Florida inmate, filed a Petition for Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2254 (Doc. 1) that challenges several drug-related

convictions. Respondent moves to dismiss the petition as time-barred (Doc. 11).

Although afforded the opportunity (see Doc. 8, p. 3), Mr. Heyward has not

responded to the motion. Upon consideration, the motion to dismiss will be granted.

                              Procedural Background

      On March 21, 2014, Mr. Heyward pleaded guilty to multiple drug-related

charges (Doc. 11-2, Respondent’s Ex. 1). He was sentenced to 15 years in prison (Id.,

Respondent’s Ex. 2). His convictions were affirmed on appeal on November 14,

2014 (Id., Respondent’s Ex. 3).

      On April 6, 2015, Mr. Heyward filed a Motion to Correct Illegal Sentence in

state court (Id., Respondent’s Ex. 4). The motion was denied on June 24, 2015 (Id.,
                                          1
Case 8:19-cv-02883-WFJ-AEP Document 13 Filed 03/25/21 Page 2 of 6 PageID 361




Respondent’s Ex. 5). Mr. Heyward did not appeal the denial of the motion.

      On April 25, 2016, Mr. Heyward filed a Motion for Post-Conviction Relief

under Rule 3.850, Florida Rules of Criminal Procedure (Id., Respondent’s Ex. 6).

The motion was denied on May 4, 2016 (Id., Respondent’s Ex. 7). The denial of the

motion was affirmed on appeal, and the appellate court mandate issued on March

13, 2017 (Id., Respondent’s Ex. 8).

      On November 9, 2018, Mr. Heyward filed a Petition for a Writ of Habeas

Corpus in the Florida Second District Court of Appeal (Id., Respondent’s Ex. 9). The

petition was denied on December 17, 2018 (Id., Respondent’s Ex. 10). Mr. Heyward

filed his federal habeas petition in this Court on November 19, 2019 (Doc. 1).

                                      Discussion

      Respondent moves to dismiss the petition as time barred under 28 U.S.C. §

2244(d), arguing that more than one year passed after Mr. Heyward’s judgment

became final.

      The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA)

establishes a one-year statute of limitations in which a state prisoner may file a

federal habeas petition. 28 U.S.C. § 2244(d)(1). Lawrence v. Florida, 549 U.S. 327, 331

(2007). The limitations period runs from “the date on which the judgment became

final by the conclusion of direct review or the expiration of the time for seeking such

review. . . .” 28 U.S.C. § 2244(d)(1)(A). Additionally, “[t]he time during which a

properly filed application for State post conviction or other collateral review with
                                            2
Case 8:19-cv-02883-WFJ-AEP Document 13 Filed 03/25/21 Page 3 of 6 PageID 362




respect to the pertinent judgment or claim is pending shall not be counted toward

any period of limitation under this subsection.” 28 U.S.C. § 2244(d)(2).

       Mr. Heyward’s judgment of conviction was affirmed by the appellate court on

November 14, 2014. Consequently, for purposes of § 2244(d), the judgment became

final ninety (90) days later on February 12, 2015. See Nix v. Sec’y for Dep’t of Corr., 393

F.3d 1235, 1236–37 (11th Cir.2004) (holding that Florida prisoner’s conviction

became “final” for AEDPA purposes on date the 90–day period for seeking certiorari

review in Supreme Court expired); Supreme Court Rules 13(1) and (3) (for a petition

for certiorari to be timely, it must be filed within 90 days after entry of the judgment

or order sought to be reviewed). Thus, Mr. Heyward’s AEDPA statute of limitations

period commenced on February 13, 2015. He therefore had until February 12, 2016,

in which to file a timely federal habeas petition under § 2254. His habeas petition was

filed in November 2019, more than three years later. Accordingly, his petition is

untimely unless the limitations period was tolled for a sufficient period of time by

properly filed state court post-conviction applications.

       After 51 days of the AEDPA limitations period elapsed, Mr. Heyward filed his

first state post-conviction motion on April 6, 2015. Because Mr. Heyward did not

appeal the June 24, 2015 order denying that motion, the AEDPA limitations period

remained tolled through July 24, 2015, and recommenced on July 25, 2015. See

Cramer v. Sec’y, Dep’t of Corr., 461 F.3d 1380, 1383 (11th Cir. 2006) (a post-conviction

motion is considered “pending” and tolls the AEDPA statute of limitations until it is
                                             3
Case 8:19-cv-02883-WFJ-AEP Document 13 Filed 03/25/21 Page 4 of 6 PageID 363




fully resolved, which includes the time for filing an appeal, even if no appeal is filed);

Fla.R.Crim.P. 3.850(k) (providing movant 30 days to timely appeal all orders

denying motion for post-conviction relief).

       Another 275 days of the AEDPA limitations period elapsed before it was

tolled again on April 25, 2016, when Mr. Heyward filed his second post-conviction

motion. The limitations period remained tolled through March 13, 2017, when the

state appellate court issued its mandate after affirming the denial of the motion. See

Woulard v. Sec’y, Dep’t of Corr., 707 F. App’x 631, 633 (11th Cir. 2017) (“In Florida, a

state post-conviction motion is pending until the appropriate appellate court issues

the mandate for its order affirming a state trial court’s denial of the motion.”). After

the AEDPA limitations period recommenced on March 14, 2017, it expired 39 days

later on Monday, April 24, 2017 1 (51 days + 275 days + 39 days = 365 days). 2

Accordingly, Mr. Heyward’s petition is time-barred. 3



1 Because the thirty-ninth day, April 22, 2017, fell on a Saturday, the deadline became
Monday, April 24, 2017. See Fed. R. Civ. P. 6(a)(1)(C) (when computing time, “include the
last day of the period, but if the last day is a Saturday. . .the period continues to run until the
end of the next day that is not a Saturday, Sunday, or legal holiday”).

2 Mr. Heyward filed his state petition for a writ of habeas corpus in November 2018. The
petition, however, had no tolling effect as the limitations period had already expired. Once
AEDPA’s limitations period expires, it cannot be reinitiated. See Tinker v. Moore, 255 F.3d
1331, 1333-34 (11th Cir.2001), cert. denied, 534 U.S. 1144 (2002).

3 Mr. Heyward has not satisfied the requirements for equitable tolling of the limitations
period, see Holland v. Florida, 560 U.S. 631, 645 (2010), nor has he presented any arguments
sufficient to support a claim of actual innocence. See McQuiggin v. Perkins, 133 S.Ct. 1924,
1928 (2013) (“We hold that actual innocence, if proved, serves as a gateway through which
a petitioner may pass whether the impediment is a procedural bar ... or ... expiration of the
                                                4
Case 8:19-cv-02883-WFJ-AEP Document 13 Filed 03/25/21 Page 5 of 6 PageID 364




       Mr. Heyward’s petition (Doc. 1) is therefore DISMISSED. The Clerk shall

enter judgment against Mr. Heyward and close this case.

       Certificate of Appealability and Leave to Appeal In Forma Pauperis Denied

        A petitioner does not have absolute entitlement to appeal the denial of his

habeas petition. 28 U.S.C. § 2253(c)(1). Rather, a district court must first issue a

certificate of appealability. Id. A certificate of appealability will issue only if the

petitioner makes “a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). Generally, a petitioner must demonstrate that reasonable jurists

would find this court’s assessment of the constitutional claims debatable or wrong.

Tennard v. Dretke, 542 U.S. 274, 282 (2004) (quotation omitted), or that “the issues

presented were ‘adequate to deserve encouragement to proceed further.’” Miller El v.

Cockrell, 537 U.S. 322, 335 36 (2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4

(1983)).

       Where, as here, claims have been rejected on procedural grounds, the

petitioner must show that “jurists of reason would find it debatable whether the

petition states a valid claim of the denial of a constitutional right and that jurists of

reason would find it debatable whether the district court was correct in its procedural

ruling.” Id.; Webster v. Moore, 199 F.3d 1256, 1257 n. 2 (11th Cir. 2000) (dismissal of

habeas petition as time barred is procedural). Mr. Heyward cannot make that

showing. And since he is not entitled to a certificate of appealability, he is not


statute of limitations.”).                    5
Case 8:19-cv-02883-WFJ-AEP Document 13 Filed 03/25/21 Page 6 of 6 PageID 365




entitled to appeal in forma pauperis.

        ORDERED in Tampa, Florida, on March 25, 2021.




SA: sfc
Copies to:
Senque D. Heyward, pro se
Counsel of Record




                                        6
